DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2022 has been entered.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 10-12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al (US Patent Application Publication 2018/0129688) in view of Barrett (US Patent Application Publication 2007/0180122) further in view of Kalonji et al (US Patent Application Publication 2007/0147247) and further in view of Colrain et al (US Patent Application Publication 2013/0066949), hereinafter Colrain 2.

Claims 1 and 11: Colrain discloses a method and one or more non-transitory computer-readable media comprising: 
receiving a request for a planned operation on a first database server of a DBMS, the first database server having a particular database session established with a client system to receive one or more requests to execute one or more user calls on the DBMS [0022]. [See at least identifying a client request during a session with a DBMS.]
in response to the request for the planned operation for the first database server, transmitting to the client system a request to drain database sessions with the first database server including the particular database session, the DBMS being configured to terminate any database session with the first database server that has not been drained [0020]. [See at least making a session for draining in response to at least a notification of maintenance.]

Colrain alone does not explicitly disclose terminating a session that has not been drained within a drain timeout period.
However, Barrett [0039] discloses terminating (i.e. draining) a session once a threshold period is reached.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Colrain with Barrett. One would have been motivated to do so in order to close open sessions in order to gain free up demand of a network.

Colrain alone also does not explicitly disclose before the drain timeout expires, executing the first rule instructions at least by calculating one or more database session behavior metrics for the particular database session of the client system with the first database server.
However, Colrain 2 [0097-0098] discloses identifying database session behavior such as at least “threshold amount of time” that the database has not responded in and Kalonji [0010, 0038] discloses monitoring active sessions and terminating those sessions that exceed particular metrics. That is interpreted as terminating before any timeout period expires.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Colrain with Kalonji. One would have been motivated to do so in order to identify when to terminate a session.

Colrain as modified further discloses:
identifying, in a rule set, first rule data, the first rule data including first rule instructions to detect a possible termination point for the particular database session before the drain timeout period expires [0022, 0076]. [See at least identifying termination that either “initiated automatically or at a request of a database administrator”.]
based on the execution of the first rule instructions before the drain timeout period expires, determining whether the termination point for the particular database session is detected using the database session behavior metrics [0022]. [See at least detecting a “safe point” to disconnect. As for the behavior metrics see at least Colrain 2 [0097-0098] as discussed above]
based on determining that the termination point for the particular database session is detected, terminating the particular database session of the client system with the DBMS at the termination point [0022].
Claims 2 and 12: Colrain as modified discloses the method and media of Claims 1 and 11, and Colrain further discloses 
	in response to the request for the planned operation for the first database server, transmitting to the client system the request to drain database sessions with the first database server including another database session of the DBMS with the client system; 
identifying, in the rule set, second rule data different from the first rule data, the second rule data including second rule instructions to detect a possible termination point for the other database session before the drain timeout period expires [0020-0022]. [See at least marking multiple sessions for draining sessions. Also, see Barrett [0039] regarding terminating sessions prior to a threshold time.]
based on execution of the second rule instructions before the drain timeout period expires, determining whether the termination point for the other session is detected [0022]. [See at least detecting a “safe point” to disconnect.]
based on determining that the termination point for the other database session is detected, terminating the other session of the client system with the DBMS at the termination point [0022].
Claims 4 and 14: Colrain as modified discloses the method and media of Claims 1 and 11, and Colrain further discloses wherein terminating the particular database session at the termination point further comprises causing the client system to fail over to a second database server of the DBMS by establishing a new database session with the second database [0105]. [“At such a smart failover point, the session may be closed and a new one opened at a target instance with the states and objects restored.”]
Claims 10 and 20: Colrain as modified discloses the method and media of Claims 1 and 11, and Colrain further discloses:
	determining whether within a portion of the drain timeout any command is issued from the client system to the DBMS over the particular database session [0055-0057]. [See at least commands with a request boundary.]
based on determining whether within the portion of the drain timeout any command is issued from the client system to the DBMS over the particular database session, determining whether the termination point for the particular database session is detected [0055-0057].


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al (US Patent Application Publication 2018/0129688) in view of Barrett (US Patent Application Publication 2007/0180122) further in view of Kalonji et al (US Patent Application Publication 2007/0147247) further in view of Colrain et al (US Patent Application Publication 2013/0066949), hereinafter Colrain 2 and further in view of Chandra et al (US Patent Application Publication 2018/0158014).

Claims 3 and 13: Colrain as modified discloses the method and media of Claims 1 and 11, but Colrain alone does not explicitly disclose wherein the rule set includes a second rule data, the second rule data having a higher priority for execution than the first rule data, the method further comprising: based on the second rule data having the higher priority for execution than the first rule data, executing second rule instructions of the second rule data; based on the executing the second rule instructions, determining that no termination point is detected.
However, Colrain [0054, 0058, 0094] discloses having rules for draining a session and Chandra [0013] further discloses that higher priority rules are executed before other rules. As for determining that no termination point is detected, see at least Colrain [0046, 0065] where there is no monitoring of a safe point (i.e. termination point).
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Colrain with Chandra. One would have been motivated to do so in order to make sure that higher priority rules are executed before lower priority rules.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al (US Patent Application Publication 2018/0129688) in view of Barrett (US Patent Application Publication 2007/0180122) further in view of Kalonji et al (US Patent Application Publication 2007/0147247) further in view of Colrain et al (US Patent Application Publication 2013/0066949), hereinafter Colrain 2 and further in view of Vibhor et al (US Patent Application Publication 2015/0244775).

Claims 8 and 18: Colrain as modified discloses the method and media of Claims 1 and 11, but Colrain alone does not explicitly disclose based at least in part on raw statistics for the particular session between the client system and DBMS, calculating one or more metrics for the particular session of the client system with the DBMS; based at least in part on the one or more metrics for the particular session, estimating whether each and every request in the particular session is expected to complete before the particular session drain time out.
Colrain [0022] discloses identifying when to drain a session based at least on metrics and Vibhor [0024, 0079] discloses estimating if requests are not completed before a particular metric, such as a time threshold. 
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Colrain with Vibhor. One would have been motivated to do so in order to identify which requests would not be able to be completed.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al (US Patent Application Publication 2018/0129688) in view of Barrett (US Patent Application Publication 2007/0180122) further in view of Kalonji et al (US Patent Application Publication 2007/0147247) further in view of Colrain et al (US Patent Application Publication 2013/0066949), hereinafter Colrain 2 and further in view of Ramaswamy et al (US Patent 6,622,119).

Claims 9 and 19: Colrain as modified discloses the method and media of Claims 1 and 11, and Colrain further discloses: 
based at least in part on raw statistics for the particular session between the client system and DBMS, calculating one or more metrics for the particular session of the client system with the DBMS [0022].

Colrain does not explicitly disclose based at least in part on the one or more metrics for the particular session, determining a likelihood of the next request containing a non-protected user call.
However, Ramaswamy (Col 2 ln 9-32) discloses identifying a likelihood that a next command is a particular type of command. As to the command being a non-protected user call, that is considered non-functional descriptive concept because the claim limitation deals with identifying a likelihood of a command and there is no explicit definition as to what the functionality of such a call entails. The type of command does not change the functionality of determining the calculation of the likelihood. 
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Colrain with Ramaswamy. One would have been motivated to do so in order to predict the next command for faster retrieval of data.


Allowable Subject Matter
Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163